DETAILED ACTION

1.	This Office action is responsive to the amendment filed 03/15/2022.  Claims 1-22 are present for examination.

2.	The amendment filed 03/15/2022 is objected to under 35 U.S.C. section 132 because it introduces new matter into the specification.  35 U.S.C. section 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 1, 7, 12 and 18 now recite “instructing a data migration…and through the source migration storage space or the target migration storage space.”  The present specification does not appear to discuss such a feature and the Examiner is not really sure what the feature is.  Where in the specification is this feature discussed?  It appears a write or a read from or to a memory location in a memory device can be considered a migration “through” that memory location and/or memory device.

Applicant is required to cancel the new matter in the response to this Office action.
	Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please use EFS-WEB eTD for processing the Terminal Disclaimer.
 
4.	Claims 1-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. patent no. 10,795,599.  Although the conflicting claims are 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Application claim 1 and patent claim 1 both recite “determining a target solid-state disk (SSD) comprising a target migration storage space 

(corresponding to “instructing…to read…data…from the source SSD…and instructing…to write the…data to…target SSD”.  It is noted the application claimed “without the data passing through the host” appears to be within the scope of the claim given that there is no other alternative defined in the specification (see [0065] and [0096]) .
Independent application claims 7, 12 and 18 are similarly rejected over patent claims 11, 21, 22 and 32.


A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 7, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hasegawa et al. (US 2016/0266827).
1. 	A data migration method implemented by a host (corresponds to “host”, see [0024], [0027],[0029] and throughout, Fig. 6 element 15) and comprising: 
(corresponds to one of SSD 11, 12 or 111, see [0024] and Fig. 1, 13) comprising a target migration storage space for data migration (corresponds to any space/area/block in SSD 11, 12 or 111  to accept migrated data); and 
instructing a data migration of data from a source SSD (corresponds to one of SSD 11 or 12) comprising a source migration storage space for data migration (corresponds to any space/area/block in SSD 11 or 12, see throughout) to the target SSD and through the source migration storage space or the target migration storage space (corresponds to a read from a source area/space/block and a write to a target space/area/block can be considered “through”),
wherein the target migration storage space is accessible to the source SSD and the source migration storage space is accessible to the target SSD (corresponds to the target being able to accept read data from the source as write data and vice versa).

	In the Remark’s filed 03/15/2022, Applicant argues “the data transmission is through a circuit switching device 113, not from a first memory device 11 to a memory device 111.”  In response, the present claims do not preclude the use of a switching device and applicant’s present disclosure shows a PCIe switch 31 (see Figs. 1 and 3) that appears necessary to transfer data from one SSD to another.

7.	Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sawa et al. (US 2013/0080723).

1. 	A data migration method implemented by a host (can correspond to host 2, 3, see throughout the specification and figures) and comprising: 
determining a target solid-state disk (SSD) (corresponds to SSD 30 RAID group (RG), see [0069], Fig. 4; PVOL1/PVOL2/SVOL1/SVOL2, see Figs. 24 and 27) (corresponds to any area/block in SSD 30 RAID group (RG)); and 
instructing a data migration of data from a source SSD (corresponds to RAID Group 30 and/or PVOL1/PVOL2/SVOL1/SVOL2) comprising a source migration storage space for data migration (corresponds to any area/block in SSD and/or VOL, see throughout) to the target SSD and through the source migration storage space or the target migration storage space (corresponds to a read from a source area/block and a write to a target area/block can be considered “through”),
wherein the target migration storage space is accessible to the source SSD and the source migration storage space is accessible to the target SSD (corresponds to the target being able to accept read data from the source as write data and vice versa).
Independent claims 7, 12 and 18 define embodiments similar in scope to the embodiment of claim 1 and are rejected accordingly.

The remaining dependent claim features are expressly or inherently found in the applied art.   For example, the claimed cache of source SSD and cache of target SSD correspond to cache memories CM shown in figures 24 and 27.  The claimed “register of a controller” can correspond to the cache memory CM.  It is noted cache memory CM is located within controller 31 (see [0068] and Fig. 4).

8.	Applicant's arguments filed 03/15/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejections above in sections 6 and 7 since the claims are newly amended.  

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

10.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or 
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139